Citation Nr: 0319227	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


REMAND

The veteran served on active duty from September 1946 to July 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 decision which determined that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss had not been submitted.  

Historically, the Board notes that in July 1948, the veteran 
was granted service connection for bilateral hearing loss.  
In June 1957, the veteran received notice of the proposed 
severance of service connection on the grounds that clear and 
unmistakable error (CUE) had been committed.  The veteran did 
not submit evidence in rebuttal of this action and the 
severance was finalized in February 1958 with benefits to 
have been discontinued effective February 28, 1958.  The 
veteran was notified and did not file an appeal.  

In January 2002, the veteran's accredited representative, on 
his behalf, attempted to submit new and material evidence to 
reopen his claim. 

In a February 2002 decision, the RO denied the veteran's 
claim for service connection on the grounds that the evidence 
submitted did not constitute new and material evidence. 

In a June 2002 statement, the veteran argued that VA 
committed CUE when it severed service connection for 
bilateral hearing loss.  The veteran contended that the RO 
erred in not establishing service connection, given that VA 
assumed the veteran's childhood measles caused his hearing 
loss without further development to support this conclusion.  

In January 2003, the Board remanded the case to the RO for 
adjudication of the CUE issue.  It was noted that 
consideration of the CUE claim could have an impact upon the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim.  The Board found that the CUE 
issue was inextricably intertwined with the veteran's claim 
to reopen his service connection claim for a bilateral 
hearing loss disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

In response to the Board remand, the RO issued a February 
2003 rating decision, which essentially determined that CUE 
did not exist in the February 1958 decision to sever service 
connection for bilateral hearing loss and thus, no revision 
was warranted in the decision.  A supplemental statement of 
the case was issued on the same date pertaining to the 
appellate issue of new and material evidence to reopen the 
claim for service connection for bilateral hearing loss.  

In April 2003, the veteran submitted a statement in which he 
expressed dissatisfaction with the decision to sever service 
connection for bilateral hearing loss.  In the opinion of the 
Board, the April 2003 correspondence from the veteran 
constitutes a valid notice of disagreement (NOD).  A NOD is 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result."  38 C.F.R. § 20.201 (2002).  To be 
valid, a NOD must have been filed with the RO by the claimant 
or representative within "one year from the date of mailing 
of notice of the result of initial review and determination" 
made by the RO.  Hamilton v. Derwinski, 4 Vet. App. 528 
(1993); 38 U.S.C.A. § 7105(b)(1) (West 2002).  

The RO must ensure that a statement of the case has been 
issued as to any issue for which there is a valid notice of 
disagreement.  In this case, a statement of the case 
addressing the CUE matter has not yet been issued.  
Therefore, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  However, the 
veteran and his representative are reminded that Board review 
of the CUE issue may be obtained only if a timely notice of 
disagreement and, after issuance of a statement of the case, 
a timely substantive appeal, are filed.  While the Board 
regrets the delay involved in remanding this case, proceeding 
with a decision at this time would not ensure full compliance 
with due process.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
CUE in the February 1958 RO decision.  
The Board can adjudicate this issue, only 
if an appeal is perfected.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


